          Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


                                    )
PROXENSE, LLC                       )
                                    )                      Civil Action No.: 6:20-cv-879 (ADA)
                  Plaintiff,        )
                                    )
v.                                  )
                                    )
TARGET CORPORATION                  )
                                    )
                  Defendant.        )                      JURY TRIAL DEMANDED
___________________________________ )


               FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT


        Plaintiff, Proxense, LLC brings this action for patent infringement against Target

Corporation (hereafter “Target” or “Defendant”). Plaintiff is filing this First Amended

Complaint less than 21 days after Defendant filed its Motion to Dismiss the Complaint. Plaintiff

has a right to file its First Amended Complaint pursuant to Fed. R. Civ. P. 15 (a)(1)(B). Plaintiff, for its

First Amended Complaint, hereby alleges as follows:

                                             THE PARTIES

          1.     Plaintiff Proxense, LLC is a Delaware company with its principal place of business

at 689 NW Stonepine Drive, Bend, Oregon 97703.

          2.     Upon information and belief, Target is a corporation duly organized and existing

  under the laws of the State of Minnesota and having its principal place of business at 1000

  Nicollet Mall, Minneapolis, Minnesota, 55403. For purposes of diversity, Target is a citizen of

  the State of Minnesota.




                                                       1
         Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 2 of 19




                                         JURISDICTION

         3.      This is a civil action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 271, et seq. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331

and 1338(a).

        4.       This Court has general personal jurisdiction over Target because Target is engaged

 in substantial and not isolated activity at its regular and established places of business within this

 judicial district.

        5.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)-(c) and

 1400(b) because Target maintains a regular and established place of business, and has committed

 acts of patent infringement, within this judicial district.

                                  FACTUAL BACKGROUND

        6.       Proxense was founded in 2001 as a limited venture with a focus on designing core

 technology. The company was formally incorporated in 2005 as an LLC. Since that time

 Proxense developed sophisticated, proprietary, proximity-based detection, authentication, and

 automation technology, built on the concept of utilizing small electronic sensors (RDCs) capable

 of wirelessly detecting, authenticating, and communicating with personal digital devices

 (PDKs). From 2005-2012, Proxense developed core technology and commercial products,

 employing over thirty engineers and investing many millions of dollars in product development

 and other research and development efforts. One of the technology's foundational capabilities

 was to enable PDKs to run for as long as two years on tiny batteries. Significant financial and

 engineering resources were deployed to make this possible. The resulting developments became

 primary differentiators of Proxense's product line, and significant elements on which its business

 was built.



                                                   2
         Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 3 of 19




        7.      Simultaneous to the core technology development, Proxense also designed and

 implemented various services/applications utilizing the technology's superb power efficiencies,

 and advanced wireless detection, authentication and secure communications functionalities. One

 such application was a wireless system designed to enhance and grow user / location interaction,

 via secure, automated, advertising services, in retail, medical, and other such environments.

 Throughout this process, the company actively prosecuted patents on both its advanced

 technology, and related services/applications.

        8.      Proxense also holds over 55 patents on related technology, including digital

 content distribution, digital rights management, personal authentication, biometric data

 management and mobile payments. Proxense continues to prosecute new patents on its

 proprietary technology.

                                    THE PATENT-IN-SUIT

       9.      On October 22, 2019, the PTO issued United States Patent No. 10,455,533 (“the

’533 patent”), titled WIRELESS NETWORK SYNCHRONIZATION OF CELLS AND CLIENT

DEVICES ON A NETWORK. The ’533 patent is presumed valid and enforceable. See 35 U.S.C.

§ 282. A copy of the ’533 patent is attached as Exhibit A.

       10.     Proxense is the owner and assignee of all rights, title and interest in and to the ’533

 patent, and holds all substantial rights therein, including the rights to grant licenses, to exclude

 others, and to enforce and recover past damages for infringement of that patent.

       11.     The ‘533 patent discloses important aspects of the Proxense technology, which is

 directed to, among other environments and applications, the use of a reader decoder circuit

 (“RDC”), or multiple RDCs, to interact with a personal digital key (“PDK”) carried by a user of

 the system. A PDK “is a portable wireless device that may be conveniently carried by an



                                                   3
       Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 4 of 19




individual to facilitate wireless tracking and/or allow the individual to wirelessly access various

applications, assets, and/or services.” The user’s PDK may be any wireless device that may be

worn or carried by a user, including a cellular phone. See ‘533 patent; col. 6, lns. 30-47. Upon

information and belief, Target supplies or supplied an application which it directed users to

download and enable on their PDKs to facilitate reception and processing of signals received

from RDCs located within its retail premises.

      12.     The RDC emits a wireless signal, or “beacon,” that is used to identify and initiate

contact with PDKs that come into the wireless coverage boundary of the RDC. “When an

individual carrying the PDK 14 comes into proximity of the RDC 12 by entering a coverage

area of the RDC 12, a wireless communications session is initiated between the PDK 14 and the

RDC 12.” Id. at col. 7, lns. 23-27. An example of a user’s PDK entering the coverage area of a

single RDC 12 and establishing a wireless link with the RDC is shown in Figure 1 of the ‘533

patent, and is reproduced below.




                                                 4
        Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 5 of 19




       13.    The Proxense patented technology may also be used with multiple RDC beacon

units providing overlapping coverage areas to track individual user PDKs, as shown below in

Figure 3 of the ‘533 patent.




       14.    In the retail environment, the Proxense patented technology enables in-store

beacons to identify and track customers in the store by communicating with an application on

the customer’s cellular phone, and also provide information to the customer such as a store map,

coupons and store-specific promotions.

       15.    PDKs are normally in a battery save mode, or sleep mode, and periodically wake

up, or transition to active mode, to look for RDCs. More specifically, PDKs employ a wakeup

timer set to periodically prompt the PDK to wake up its receiver, tune it to a particular channel,

and monitor the channel for an RDC beacon. See ‘533 patent; col. 26, ln. 65 – col. 27, ln. 7. If

no beacon is detected within a given time period, the channel number is incremented (i.e., the

PDK selects the next channel to monitor), the PDK resets its wakeup timer, and returns to sleep

mode. Id. at col. 27, lns. 8-13. The above process then repeats when the wakeup timer once


                                                5
       Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 6 of 19




again expires, and prompts the PDK to wake up and monitor the next channel. Conversely, if a

beacon is detected, the PDK retrieves the network ID of the RDC, and attempts to establish a

communications link with the RDC. Id. at col. 27, lns. 13-15. This process is illustrated in FIG.

26, below.




      16.     Once linked, the PDK and RDC may transmit information to each other, as well

as communicate with a central server. As a nonlimiting example, the PDK may transmit its ID

to the RDC, which then may forward this information to a server for logging. See FIG. 34.

             TARGET’S USE OF PROXENSE PATENTED TECHNOLOGY

      17.     Target has more than 1,800 stores in the United States operating under the Target

brand name. Target is a prolific user of Proxense’s patented technology in all of its Target stores,

including Target stores within this district. In the third quarter of 2019, Target reported $18.7

billion dollars in revenue, an increase of 4.7% from third quarter of 2018. Target also reported




                                                 6
         Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 7 of 19




operating income of more than $1 billion dollars, an increase of 22.3% from third quarter of

2018.

        18.   Target is the developer of the Target mobile phone application (a/k/a the Target

“App”) and makes it available for download, including via the App Store for iOS devices and

the Google Play Store for Android devices. The App Store for iOS devices lists Target as the

developer and seller of the Target App, and also indicates the copyright as “2019 Target

Corporation.” The Google Play store lists Target as the developer contact for the Target App

and also indicates that the Target App is “offered by” Target Corporation.

        19.   The Target App is an important part of Target’s marketing and sales efforts. The

Target App has been downloaded more than ten million times from the Google Play store and

is listed in the top 20 shopping applications on the App store for iOS devices. Target heavily

promotes the features of the Target App that integrate with its physical stores, and actively

encourages its customers and potential customers to download the Target App.

        20.   The Target App, by design, interacts with Target Bluetooth beacons in Target’s

stores in order to determine a Target customer’s in-store location. In 2015, Target began

replacing the light fixtures in its stores with light-emitting diode (LED) fixtures (also known as

luminaires) provided by Acuity Brands. These new light fixtures include not only LED lights,

but also Bluetooth beacons (i.e., Target Bluetooth beacons) that are powered by the fixture.

Target configures the Target Bluetooth beacons and controls their operation, including

maintaining servers that can be accessed by the Target App to provide products, services and

offers to customers that install the Target App while those customers are in proximity to the

Target Bluetooth beacons.




                                                7
        Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 8 of 19




       21.    As early as September 2017, Target announced its plans to upgrade its Target App

to provide indoor proximity functionality for the Target customer:


              A few weeks ago, we shared some exciting news about Target’s popular
              Cartwheel savings program becoming part of the Target mobile app. It’s
              another example of Target blending digital with physical stores to make
              shopping easier, more convenient and more fun.
              Now, Target is further upping its app game with beacon and Bluetooth
              technology that shows your location on the app’s map as you move
              throughout the store. The technology — think of it as GPS for your
              shopping cart — will be live in about half of Target’s stores in time for
              the holidays. And as guests use the in-store location technology to shop,
              the app will also display nearby Cartwheel deals.
              “Now you’ll never have to miss out on an opportunity to save,” says
              Target’s chief information and digital officer Mike McNamara. “This
              promises to make it easier than ever to find what you’re looking for, so
              you can fill up your cart and get on your way.”



(https://corporate.target.com/article/2017/09/target-app-mike-mcnamara) (emphasis added).

       22.    Currently, all (or substantially all) Target stores, including those located in Texas

 and in this judicial district, are equipped with Target Bluetooth beacons that cover essentially

 all the areas in which Target customers shop.

       23.    Target began testing its Target Circle loyalty program in 2017 at a limited number

 of stores, including Target stores in Dallas-Fort Worth, and later, Charlotte, Denver,

 Indianapolis, Kansas City, and Phoenix.

       24.    In October 2019, Target launched its Target Circle loyalty program nationwide as

 a rebranded version of Cartwheel. Target, consistent with its September 2017 announcement,


                                                 8
         Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 9 of 19




 used the Target App to offer nearby Target Circle offers to Target customers at its stores. The

 Target App receives a beacon signal from a Target Bluetooth beacon. This beacon automatically

 alerts the Target customer to information related in proximity to that Target Bluetooth beacon.

 The App can also “wayfind” by using blue-dot mapping to lead the customer to the product.

       25.       On Target's November 20, 2019 third quarter earnings conference call, Target

reported that:

       And of course, the fourth quarter will benefit from Target Circle, our new loyalty

       program that launched nationwide last month. Even though the program is brand

       new, Target Circle already has more than 35 million members, making it America's

       fastest growing loyalty program. During an 18-month test period, guests enrolled

       in Target Circle save more, shop more frequently and spend 2% to 5% more than

       guests who weren't in the program.

(Target Corp Q3 2019 Earnings Call (Nov. 20, 2019), prepared remarks of Brian Cornwell, Board

Chairman and CEO).

       26.       Target has heavily promoted the nationwide launch of Target Circle. Target, in

 fact, specifically reported increased marketing expenses due to the October 2019 launch of

 Target Circle on its 3Q 2019 earnings call.

       27.       Target instructs and encourages Target customers to install the Target App on their

 mobile devices and rewards them for installing the Target App by, among other things, providing

 in-store services and information.

       28.       Target conditions receipt of benefits that are available via the Target App on Target

 customers downloading, installing, and using the Target App and associated software on their

 devices (e.g., phone or tablets). For example, Target customers must download and install the



                                                    9
       Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 10 of 19




Target App in order to receive map-based information about the in-store location of products

offered by Target. As another example, Target customers must download and install the Target

App in order to receive information regarding certain special offers (e.g., Target Circle offers)

via the Target App. Exemplary features of the Target App are described further below.

      29.     Target configures the Target App with menu structures and buttons that establish

how a Target customer uses the Target App. As one example, a “Cartwheel Offers Near You”

(now “Target Circle Near You”) feature becomes available to the Target customer via the Target

App when the Target customer is detected as being at a Target store.

      30.     As another example, for checkout and payment features of the Target App, Target

establishes the manner and timing of the use of those features. Target customers must log into the

Target App in order to use the “Wallet” feature, in which Target Circle Offers may be used when

a product is purchased, and to use in-store payment features. The Target App Wallet feature

allows Target customers to display a bar code that is scanned by a Target employee for in-store

check-out. Target customers must associate a RedCard account or other payment method with

the barcode in order to pay via the barcode at the Target store during checkout. Target establishes

the manner and timing in which these features may be used, for example, when during in-store

check-out that barcode scanning is available.

      31.     Target also conditions the benefit of using Target Circle Offers via the Target App

on the Target customer’s use of the Target App checkout feature (which includes, for in-store

checkout, display of a barcode via the Target App). Target customers must use the Target App

checkout feature in the way designed by Target in order to pay via the Target App. Target

customers may not leave a Target store with goods unless they purchase the goods, and Target




                                                10
       Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 11 of 19




customers must use one of the processes that Target provides for checkout and purchase of goods

sold in Target stores.

      32.     Once a Target customer opens the Target App on their mobile device, the Target

App automatically interacts with the Target Bluetooth beacons throughout the Target Store.

      33.     The Target Bluetooth beacons that are installed in the light fixtures in Target’s

stores transmit beacon identifiers via Bluetooth protocol and interact with devices (for example,

Target customers’ mobile devices) on which the Target App is installed in an infringing manner.

      34.     Once a Target customer has installed the Target App (which includes associated

software) and activates Bluetooth on their device, the Target customer’s device interacts with the

Target Bluetooth beacons without further action by the Target customer.

      35.     Target also maintains, owns, operates or controls one or more servers that Target

configures to interact with devices on which the Target App is installed (the “Target Server(s)”).

Alternatively, on information and belief, Target is responsible for the operation and actions of the

Target Server(s) because Target directs or controls their operation (for example, by employing an

agent to configure and operate the Target Server(s) on Target’s behalf). Alternatively, or

additionally, Target forms a joint enterprise with an entity that operates the Target servers,

including, but not limited to, an entity associated with Acuity Brands. For example, software

designed and distributed by Target causes devices on which the Target App has been installed to

communicate with Server(s) operated by Acuity Brands (or its agent) on behalf of Target, and

Target is responsible for the operation and actions of these servers. “Target Server(s)” include

these server(s) that are operated by Acuity Brands or its agent on behalf of Target.

      36.     Software (including libraries) associated with the Target App is triggered by

receipt of beacon identifier information received from Target Bluetooth beacons to cause the



                                                 11
        Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 12 of 19




device on which the Target App is installed to communicate with the Target Server(s). As a result

of receiving signals from Target Bluetooth beacons, devices on which the Target App is installed

communicate with Target Server(s)., e.g., servers operated by Acuity Brands on behalf of Target.

In response, Target Server(s) provide information to the devices on which the Target App is

installed.

      37.     As a result of the interaction (in accordance with Target’s design and

implementation) among the Target Bluetooth beacons, Target Server(s), and devices on which

the Target App is installed, Target Servers and Target customer devices are provided with a real-

time in-store location of the Target customer’s device. For example, at least when a Target

customer brings their device with Bluetooth services enabled and the Target App installed into a

Target store, the device provides Target Beacon identifier information to Target Server(s). As a

result, the device is provided with information related to the Target store, including location

information and, on information and belief, a listing of beacon identifiers for the Target Bluetooth

beacons for that Target store.

      38.     To the extent Target’s Server(s) are operated by an entity other than Target, on

information and belief, Target forms a joint enterprise with said entity. In this case, Target and

the entity (e.g., Acuity Brands or a related entity and/or other Bluetooth beacon/server providers)

have an agreement, express or implied, regarding the purchase, installation, configuration, and

operation of a system that includes Target servers, Target Bluetooth beacons (e.g., provided by

Acuity Brands to Target) and devices on which the Target App and related software (e.g.,

libraries) is installed. Further, Target and the entity share a common purpose of operating this

system and its components in order to, among other things: provide Target customers with




                                                 12
          Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 13 of 19




information related to Target and Target stores; gather information regarding Target customer

shopping patterns; and increase the sales and profits of Target and its vendor(s) and partners.

         39.    Bluetooth devices, such as Mobile devices on which the Target App is installed

and Target Bluetooth beacons, connect by scanning successive advertising and/or data channels.

The Target App is configured to interact with devices according to the various Bluetooth Low

Energy (“BLE”) protocols. In particular, Bluetooth devices scan successive different advertising

channels in successive scan windows. See Bluetooth Specification Version 5.0, Vol. 6, Section

4.4.3.

         40.    To save power and extend battery life, Bluetooth beacons and mobile devices enter

a sleep mode between successive scans, switching back to an active mode to conduct each scan.

See, e.g., Bluetooth Specification Version 5.0, Vol. 3, Section 8.6.9.1; Vol. 1, Section 2.2.5.1.

         41.    Bluetooth beacons and mobile devices conduct successive scans at scheduled

connection events, necessitating use of a timer set to notify the beacons or devices of the

occurrence of these events. See Bluetooth Specification Version 5.0, Vol. 6, Section 4.4.3.



                                             COUNT I

          (Infringement of U.S. Patent No. 10,455,533, Claims 1 and 7-9 – System Claims)

         42.    Paragraphs 1-47 are reincorporated by reference as if fully set forth herein.

         43.    On information and belief, Target utilizes beacon systems in its retail stores that

contributorily infringe, and induce infringement of, claims of the '533 patent. Based on industry

reports, Target deployed beacon systems in Target retail stores that provide options to in-store

shoppers and provide shopping suggestions based on the individual user's personal interests.




                                                  13
        Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 14 of 19




      44.       On information and belief, Target-utilized beacon technology uses a location of a

customer in the store to direct information to that user. See for example the information at:

https://blog.hubspot.com/marketing/beacon-technology;

https://techcrunch.com/2017/09/20/target-rolls-out-bluetooth-beacon-technology-in-stores-to-

power-new-indoor-maps-in-its-app/;

https://www.nytimes.com/interactive/2019/06/14/opinion/bluetooth-wireless-tracking-

privacy.html.

      45.       Target customers, using the Target App on their Bluetooth enabled mobile devices

(such as mobile phones), directly infringe claims 1 and 7-9 of the ‘533 patent. As a non-limiting

example, Target customers perform or cause to be performed all elements of the system of claim

1 when using the Target App in a Target store. The Target customer directly benefits from

interaction with all elements of the claimed system, including by receiving deals, special offers,

and the ability to track their location within a particular Target store. Target customers achieve

these benefits by receiving the beacon from a known location within the store according to the

BLE capabilities on his or her mobile device, and by sending information from the beacon to a

remote server maintained by Target as described above. Target customers further benefit from

the claimed sleep cycle and timers by extended battery life of their mobile device(s). Thus, the

Target customer places the claimed system as a whole into service.

      46.       Target has had knowledge of the infringing nature of its activities, or at least a

willful blindness regarding the infringing nature of its activities, with respect to the ’533 Patent

since at least the date of the filing of this complaint.

      47.       Target also had knowledge of Proxense’s patent portfolio, including the

applications that led to the ‘533 patent and the ‘533 patent itself, through communications

                                                   14
        Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 15 of 19




between counsel for Proxense and counsel for Target in connection with licensing discussions

concerning other Proxense patents. These discussions took place in 2019.

      48.        The Target App is specifically designed to interact with Target customer devices

according to applicable BLE standards. Target intends for Target customers to use its Target

App and in store beacons in a manner that infringes the asserted claims of the ‘533 patent, and

the Target App is specifically designed to operate in a manner that infringes those claims. The

Target App, and Target’s network of in-store beacons throughout its stores, are specifically

designed to operate automatically once the Target App is installed on the customer’s mobile

device. Target encourages its customers to install the Target App on their mobile devices,

encourages use of the Target App and the in-store beacons in a manner that infringes the asserted

claims of the ‘533 patent, and offers Target customers benefits for doing so.

      49.        The Target App, and network of in-store beacons that interact with the BLE

capabilities of Target customer devices, have no substantial non-infringing uses. The Target

beacons are transceivers that transmit beacons containing source-identifying information in a

format that is recognized by the BLE capabilities of Target customer devices. The Target App

uses that beacon signal, once detected, to send information to servers maintained and configured

by Target to receive data from Target customer devices when those devices are near the source

of the beacon.

        50.      Target has therefore infringed and is liable to Proxense for contributorily infringing,

or inducing infringement of, claims 1, and 7-9 of the ’533 Patent pursuant to 35 U.S.C. § 271(a).

       51.       As a result of Target’s infringement of the ’533 Patent, Proxense has suffered

 monetary damages, and seeks recovery in an amount adequate to compensate Proxense for




                                                    15
        Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 16 of 19




 Target’s infringement, but in no event less than a reasonable royalty for the use made of the

 invention by Target together with interest and costs as fixed by the Court.

                                              COUNT II

          (Infringement of U.S. Patent No. 10,455,533, Claims 11 and 17-19 – Method Claims)

        58.     Paragraphs 1-57 are reincorporated by reference as if fully set forth herein.

        59.     Target customers using the Target App on their Bluetooth enabled mobile devices

(such as mobile phones) directly infringe claims 11 and 17-19 of the ‘533 patent. All elements

of these claims are carried out on the Target customer’s device while using the Target App. The

wireless transceiver of the Target customer’s mobile phone switches from a sleep mode to an

active mode as claimed, and monitors for a beacon in BLE standard manner (See ¶¶ 21 and 46

above). When in proximity to a Target beacon, the Target customer (through the Target App)

sends data from his or her device to a Target server.

        60.     Target has had knowledge of the infringing nature of its activities, or at least a

willful blindness regarding the infringing nature of its activities, with respect to the ’533 Patent

since at least the date of the filing of this complaint.

        61.     Target also had knowledge of Proxense’s patent portfolio, including the

applications that led to the ‘533 patent and the ‘533 patent itself, through communications between

counsel for Proxense and counsel for Target in connection with licensing discussions concerning

other Proxense patents. These discussions took place in 2019.

        62.     The Target App is specifically designed to interact with Target customers

according to applicable BLE standards. Target intends for its Target customers to use its Target

App and in store beacons in a manner that infringes the asserted claims of the ‘533 patent, and the

Target App is specifically designed to operate in a manner that infringes those claims. The Target

                                                    16
        Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 17 of 19




App, and the network of in-store beacons throughout Target’s stores, are specifically designed to

operate automatically once the Target App is installed on Target customer devices. Target

encourages Target customers to install the Target App on their mobile devices, encourages use of

the Target App and the in-store beacons in a manner that infringes the asserted claims of the ‘533

patent, and offers customers benefits for doing so.

       63.     The Target App, and network of in-store beacons that interact with the BLE

capabilities of a Target customer device, have no substantial non-infringing uses. The Target

beacons are transceivers that transmit beacons containing source-identifying information in a

format that is recognized by the BLE capabilities of the customer’s mobile device. The Target

App uses that beacon signal, once detected, to send information to servers maintained and

configured by Target to receive data from Target customer devices when the devices are near the

source of the beacon.

       64.     Target has therefore infringed and is liable to Proxense for contributorily infringing,

or inducing infringement of, claims 1, and 7-9 of the ’533 Patent pursuant to 35 U.S.C. § 271(a).
       65.     As a result of Target’s infringement of the ’533 Patent, Proxense has suffered

monetary damages, and seeks recovery in an amount adequate to compensate Proxense for

Target’s infringement, but in no event less than a reasonable royalty for the use made of the

invention by Target together with interest and costs as fixed by the Court.

                                     PRAYER FOR RELIEF

      Plaintiff requests that the Court enter judgment against Target as follows:

               (A)      finding that Target has infringed one or more claims of each of the above

      patents-in-suit, literally and/or under the doctrine of equivalents;




                                                  17
       Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 18 of 19




              (B)    awarding damages sufficient to compensate Plaintiff for Target’s

      infringement under 35 U.S.C. § 284 including an accounting of all infringement and/or

      damages not presented at trial;

              (C)    finding this case exceptional under 35 U.S.C. § 285 and awarding

      Plaintiff reasonable attorneys’ fees;

              (D)    awarding Plaintiff costs and expenses incurred in this action;

              (E)    awarding Plaintiff prejudgment and post-judgment interest; and

              (F)    granting Plaintiff such further relief as the Court deems just and

      appropriate.

                                DEMAND FOR JURY TRIAL

      Plaintiff demands trial by jury of all claims so triable under Federal Rule of Civil Procedure

38.

Date: December 14, 2020                       Respectfully submitted,


                                              /s/ Robert Christopher Bunt
                                              Robert Christopher Bunt
                                              State Bar No. 00787165
                                              Charles Ainsworth
                                              State Bar No. 00783521
                                              PARKER, BUNT & AINSWORTH, P.C.
                                              100 E. Ferguson, Suite 418
                                              Tyler, TX 75702
                                              903/531-3535
                                              E-mail: rcbunt@pbatyler.com
                                              E-mail: charley@pbatyler.com

                                              RICHARD T. MCCAULLEY, JR.
                                              HALEY GUILIANO LLP
                                              111 North Market Street
                                              Suite 900
                                              San Jose, CA 95113
                                              (669) 213-1071
                                              richard.mccaulley@hglaw.com

                                              COUNSEL for PLAINTIFF

                                                 18
          Case 6:20-cv-00879-ADA Document 15 Filed 12/14/20 Page 19 of 19



                                      CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record, who are deemed to have consented to electronic service

are being served this 14th day of December, 2020, with a copy of this document via the Court’s CM/ECF

system.

                                                   /s/ Robert Christopher Bunt
                                                   ROBERT CHRISTOPHER BUNT




                                                       19
